DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheon et al. US PGPub. 2020/0203367. 	Regarding claim 1, Cheon teaches a method (fig. 9-15) of manufacturing a semiconductor device [0091], the method comprising:   	forming a first patterned stack structure (SS1, fig. 9) [0092] including a cell region (CAR, fig. 9) [0092], a first portion (lower portion; hereinafter called SS1-CTR1) in a first contact region (CTR1, fig. 9) [0093], and a second portion (lower portion; hereinafter called SS1-CTR2) in a second contact region (CTR2, fig. 9) [0093], the second portion (SS1-CTR2) of the first patterned stack structure (SS1) including a first opening (DHL2, fig. 10) [0099];  	forming a second patterned stack structure (SS2, fig. 11) [0101] including a third portion (upper portion; hereinafter called SS2-CTR2-CAR) over the cell region (CAR) and the second contact region (CTR2) of the first patterned stack structure (SS1);  	forming a second opening (DHU2, fig. 13) [0108] penetrating the third portion (SS2-CTR2-CAR) of the second patterned stack structure (SS2), the second opening (DHU2) being coupled to the first opening (DHL2); and  	forming a third opening (DHU1, fig. 13) [0108] penetrating the first portion (SS1-CTR1) of the first patterned stack structure (SS1) when the second opening (DHU2) is formed (Cheon et al., fig. 9-13). 	Regarding claim 3, Cheon teaches the method of claim 1, further comprising:  	forming a first plug (DS in SS1, fig. 14) [0114] in the first opening (DHL2);  	forming a second plug (DS in SS2, fig. 14) [0114] coupled to the first plug (DS-SS1) in the second opening (DHU2); and  	forming a first supporting structure (DS in SS1 and SS2 of CTR1, fig. 14) [0114] in the third opening (DHU1) when the second plug (DHU2) is formed (Cheon et al., fig. 14). 	Regarding claim 4, Cheon teaches the method of claim 1, further comprising:  	forming a first stack structure (SS1, fig. 9);  	forming a second initial stack (SS2, fig. 9) structure over the first stack structure (SS1); and  	patterning (fig. 9-12) the second initial stack structure (SS2) and the first stack structure (SS1) to form a second stack structure (SS2) and a first intermediate stack structure, respectively, before the second opening (DHU2, fig. 13) is formed, wherein the first intermediate stack structure (SS1) has a first stepped shape (fig. 12, [0113]) and the second stack structure (SS2) has a second stepped shape (fig. 12, [0113]) (Jeon et al., fig. 9-13). 	Regarding claim 5, Cheon teaches the method of claim 4, wherein the first intermediate stack structure (SS1) in the first contact region (CTR1) has the first stepped shape (fig. 12, [0113]), and the second stack structure (SS2) in the second contact region (CTR2) has the second stepped shape (fig. 12, [0113]) (Jeon et al., fig. 12). 	Regarding claim 6, Cheon teaches the method of claim 1, wherein the third opening (DHU1) has a depth deeper than that of the second opening (DHU2) (Cheon et al., fig. 13). 	Regarding claim 7, Cheon teaches the method of claim 4, further comprising forming an insulating layer (110, fig. 13) [0108] over the second stack structure (SS2), wherein the second opening (DHU2) penetrates the insulating layer (110) and the third portion (SS2-CTR2) of the second patterned stack structure (SS2), and the third opening (DHU1) penetrates the insulating layer (110) and the first portion (SS1-CTR2) of the first patterned stack structure (SS1) (Cheon et al., fig. 13). 	Regarding claim 8, Cheon teaches the method of claim 1, further comprising:   	forming a mask pattern (similar mask as used in the cell region, [0109] and [0096]) over the second patterned stack structure (SS2), the mask pattern covering the second opening (DHU2) and exposing the third opening (DHU1), after the second (DHU2) and third openings (DHU1) are formed; and  	etching (similar mask as used in the cell region, [0109] and [0097]) the first patterned stack structure (SS1), using the mask pattern as an etch barrier until the third opening (DHU1) reaches or extends beyond a lower surface of the first patterned stack structure (SS1) (Cheon et al., fig. 13, [0096-0097] and [0108-109]). 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 2, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. US PGPub. 2020/0203367. 	Regarding claim 2, Chen teaches the method of claim 1, further comprising: forming a sacrificial pattern (SIP, fig. 10) [0099] in the first opening (DHL2);  	removing the sacrificial pattern [0104]; and  	forming a first supporting structure (DS in CTR1 region; hereinafter called DS-CTR1, fig. 14) [0114] in the third opening (DHU1); and 	 forming a second supporting structure (DS in CTR2 region; hereinafter called DS-CTR2, fig. 14) [0114] in the first (DHL2) and second openings (DHU2) when (fig. 14)the first supporting structure (DS-CTR1) is formed (Chen et el., fig. 10-14). 	But Cheon is silent regarding removing the sacrificial pattern [0104], after the second opening (DHU2) and the third opening (DHU1) are formed or when the removing the sacrificial pattern is done. 	However, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the sequence of removing the sacrificial pattern because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 (IV) (C).
 	Regarding claim 9, Cheon teaches the method of claim 1, further comprising:  	forming a fourth opening (CHL, fig. 10) [0081] penetrating a first stack structure (SS1) in the cell region (CAR) when (fig. 10) the first opening (DHL2) is formed; and  	forming a fifth opening (CHU, fig. 11) [0102] penetrating the second patterned stack structure (SS2) in the cell region (CAR) before the second (DHU2) and third openings (DHU1) are formed, the fifth opening (CHU) being coupled to the fourth opening (CHL) (Cheon et al., fig. 13). 	But Cheon is teaches that the fifth opening (CHU) is formed in fig. 11 while the second (DHU2) and third openings (DHU1) are formed in fig. 13 but fails to teach forming the fifth opening (CHU) when the second (DHU2) and third openings (DHU1) are formed. 	However, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the sequence of forming the fifth opening because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 (IV) (C). 	Regarding claim 12, Cheon teaches the method of claim 9, further comprising forming a channel structure (VS/USP, fig. 14) [0049] in the fourth (CHL) and fifth openings (CHU) (Cheon et al., fig. 14). 	Regarding claim 13, Cheon teaches the method of claim 12, further comprising forming a first supporting structure (DS-CTR1, fig. 14) in the third opening (DHU1) and a second supporting structure (DS-CTR2) in the first (DHL2) and second openings (DHU2), when the channel structure (VS/USP) is formed in the fourth (CHL) and fifth openings (CHU) (Cheon et al., fig. 14). 	                                      Allowable Subject Matter
Claims 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method wherein “the first opening has a diameter greater than that of the fourth opening” as recited in claim 10 and in combination with the rest of the limitations of claim 1 and 9; 	a method wherein “each of the second and third openings has a diameter greater than that of the fifth opening” as recited in claim 11 and in combination with the rest of the limitations of claim 1 and 9; and  	a method further comprising: “forming a protective layer filling the fifth opening, the protective layer exposing the third opening; and etching the first patterned stack structure using the protective layer as an etch barrier until the third opening reaches or extends beyond a lower surface of the first patterned stack structure” as recited in claim 14 and in combination with the rest of the limitations of claims 1 and 9. 	Claim 15 is also object to as allowable for further limiting and depending upon objected claim 14.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892